DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the RCE filed on 01/21/2022.
Claims 1-5, 7-10, 12-19 and 21-23 are currently pending in this application. Claims 1, 4, 8, 9, 10, 12, 14-16, 18 and 19 have been amended. Claims 6, 11 and 20 are cancelled. Claims 21-23 are new.
No new IDS has been filed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.

Allowable Subject Matter
Claims 1-5, 7-10, 12-19 and 21-23 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additional be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner's amendment was given in communications with Mary Wilkins-Roberts (reg. no. 64,798) on 02/17/2022.

IN THE CLAIMS
Claim 1 (Amended): A method for a first computing node to configure for communication with a second computing node according to a secure Media Access Control 
populating, at the first computing node, a portion of a first message with a first indication that the first computing node is capable of utilizing a pre-shared secret key that is used to at least one of encrypt or decrypt communications according to the secure MAC layer communication protocol;
transmitting the first message from the first computing node to the second
computing node;
by the first computing node, determining to communicate with the second computing node according to the secure MAC layer communication protocol using the pre-shared secret key;
by the first computing node, retrieving an identifier associated with the pre-shared secret key;
by the first computing node, transmitting a second message to the second computing node, the second message including a type of the identifier associated with the pre-shared secret key;

by the first computing node, transmitting a third message to the second computing node according to the secure MAC layer communication protocol using the pre-shared secret key.

Claim 10 (Amended): A method for a second computing node to configure for communication with a first computing node according to a secure Media Access Control 
receiving a first message, from the first computing node by the second computing node;
identifying, from a portion of the first message, a first indication that the first computing node is capable of utilizing a pre-shared secret key that is used to at least one of encrypt or decrypt communications according to the secure MAC layer communication protocol;
by the second computing node, transmitting a second message to the first computing node, the second message including at least a second indication that the second computing node is capable of utilizing the pre-shared secret key to communicate according to the secure MAC layer communication protocol;
receiving a third message, from the first computing node by the second computing node;
identifying, from a portion of the third message, a type of an identifier associated with the pre-shared secret key;

by the second computing node, transmitting a fourth message to the first computing node, the fourth message including at least a third indication that the second computing node can use the identifier;
retrieving, by the second computing node, the pre-shared secret key based in part on the determining; and
by the second computing node, receiving a fifth message from the first computing node according to the secure MAC layer communication protocol and using the pre-shared secret key to decrypt the fifth message. 

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 10 and 16,

IEEE Std 802.1X-2010 (hereinafter IEEE) teaches a system which can be attached to one of many LANs, with potential peers providing access to many different networks or network service. Each Port Access Entity (PAE) of the system may operate the MACsec Key Agreement (MKA) protocol. The Uncontroller Port provided by the SecY or PAC is used to transmit and receive MKPDUs that are conveyed by EAPOL PDUs, distinguished from those used by PACP by their EAPOL Packet Type. The Key Server is responsible for generating and distributing MACsec SAKs, using AES Key Wrap, to each member of the CA using the MKA transport. Each SAK is identified by a 128-bit Key Identifier (KI). Each KI is used to identify the corresponding SAK for the purposes of SAI assignment, and appears in the clear in MKPDUs. The CAK Name (CKN) is encoded in a variable length sequence of octets within the parameter set body of the Basic Parameter Set – see figures 6-2, 11-7, 11-8, 11-12, 11-13; Table 11-6; sections 6.1; 6.3.2; 9.8; 11 of IEEE.

Lai et al. (US 2011/0252239 A1) teaches a method for protecting the first message of a security protocol and the method includes the following steps: 1) initialization step; 2) the initiating side sends the first message; 3) the responding side receives the first message. The method for protecting the first message of the security protocol provided by the present invention can implement that: 1) Pre-Shared Master Key (PSMK), which is shared by the initiating side and responding side, and the security parameter in the first message are bound by using computation function of Message Integrality Code (MIC) or Message Authentication Code (MAC), and thus the fabrication attack of the first message in the security protocol is avoided effectively; 2) during computing the MIC or MAC of the first message. Only PSMK and the security parameter of the first message are selected to be computed, and thus the computation load of the initiating side and the responding side is effectively reduced and the computation resource is saved - see the abstract, paras. [0008] - [0012] and [0017] - [0022] of Lai.

Pothula et al. (US 2019/0281031 A1) teaches a system, method and devices for simultaneous MACsec key agreement (MKA) negotiation between the devices. The present application controls a basic TLV message exchange between supplicant and authenticator in case of race condition to establish the secure association key (SAK) channel. The present application by controlling a basic TLV message exchange enables to establish a secure channel in race condition and achieves a high reliability of the product as this makes product launch MACsec services quickly and available for the service. Accordingly, when both sides (two supplicants) exchange hello with basic TLV at the same time, triggering the race condition, drops first message from the authenticator at supplicant and update the peer MN and the supplicant will not send reply. The authenticator when send next message (basic + potential peer TLV) with peer MN incremented by 1, the supplicant will respond with incremental message with live peer TLV – see abstract, figs. 1, 3; paras. [0003]- [0010] and [0015] of Pothula.

However, the prior art of record does not teach or render obvious the limitations, specific and combination with other limitations,
the claim 1 in a method of a first computing node for:
populating a portion of a first message with a first indication that the first computing node is capable of utilizing a pre-shared secret key that is used to at least one of encrypt or decrypt communications according to the secure MAC layer communication protocol;

retrieving an identifier associated with the pre-shared secret key; and transmitting a second message to the second computing node, the second message including a type of the identifier associated with the pre-shared secret key;
retrieving the pre-shared secret key based at least in part on the identifier; and transmitting a third message to the second computing node according to the secure MAC layer communication protocol using the pre-shared secret key.

the claim 10 in a method of a second computing node for:
receiving a first message, from the first computing node; and identifying, from a portion of the first message, a first indication that the first computing node is capable of utilizing a pre-shared secret key that is used to at least one of encrypt or decrypt communications according to the secure MAC layer communication protocol;
transmitting a second message to the first computing node, the second message including at least a second indication that the second computing node is capable of utilizing the pre-shared secret key to communicate according to the secure MAC layer communication protocol;

determining that the second computing node can use the identifier associated with the pre-shared secret key; and transmitting a fourth message to the first computing node, the fourth message including at least a third indication that the second computing node can use the identifier.

the claim 16 in a method of a second computing node for:
receiving a first message, from the first computing node, wherein the first message is a MAC security (MACsec) Key Agreement Protocol Data Unit (MKPDU) according to IEEE Std 802. lX-2010;
identifying, from a portion of the first message, a first indication that the first computing node is capable of utilizing a pre-shared secret key that is used to at least one of encrypt or decrypt communications according to the secure MAC layer communication protocol, wherein the first indication comprises octet 17 of the MKPDU set to a Pre-shared Secret Key Identifier (PSK ID) Type field;
transmitting a second message to the first computing node, the second message including at least a second indication that the second computing node is capable of utilizing the pre-shared secret key to communicate according to the secure MAC layer communication protocol; and receiving a 

Dependent claims 2-5, 7-9, 12-15, 17-19 and 21-23 are allowed as they depend from allowable independent claim 1, 10 or 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MAUNG T LWIN/Primary Examiner, Art Unit 2495